DETAILED ACTION
The office action is in response to original application filed on 3-14-22. Claims 1-19 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2017 /0271979 to McDougle (“McDougle”) in view of US 2017/0310923 YANG et al. to (“YANG”).
Regarding claim 1, McDougle discloses a method for conditioning power for provision to a distributed power network (fig. 3), the method comprising: receiving an alternating current (AC) (304) power signal from a power grid (para; 0004); with a transformer (transformer circuit 1710 can pass through a diode); rectifying an output of the transformer to provide a rectified signal (para; 0098, lines 4-7, an output of the transformer circuits 612, 1412, and 1512 can be provided to a voltage to current converter or current regulator, which further smooths the output current); performing a power factor correction (PFC) (308) conversion on the rectified signal; providing power, 
McDougle discloses the claimed invention except for “the AC power signal comprises receiving a 50, 60, or 400 hertz (Hz) AC power signal from the power grid”.
One of ordinary skill in the art prior to the effective filing date would recognize that the particular 50, 60, or 400 hertz (Hz) AC power signal used would depend on the desired AC signal of the particular system/components used and the standards of the location where the system is being used.
Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify McDougle to include the AC power signal comprises receiving a 50, 60, or 400 hertz (Hz) AC power signal from the power grid, in order to make the system compatible with the frequency of AC power being delivered by the grid at the location in use.
But, McDougle does not discloses isolating a power management circuit (PMC) from the power grid
However, YANG discloses isolating a power management circuit (PMC) (fig. 2, 40) from the power grid
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify McDougle by adding power management circuit as part of its configuration as taught by YANG, in order to adjust the operating state of transformer so as to enable the constant voltage output winding to output a constant voltage.
Regarding claim 2, McDougle discloses the claim limitation as set forth in the rejection of claim above.
But, McDougle does not discloses isolating the PMC comprises using a series input with the transformer.
However, YANG discloses isolating the PMC comprises using a series input with the transformer (fig. 2, transformer 20 connected to 40).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify McDougle by adding power management circuit with transformer as part of its configuration as taught by YANG, in order to feed the voltage outputted from the constant voltage output winding of transformer back to the feedback input terminal of power management circuit.
Regarding claim 3, McDougle discloses rectifying the output of the transformer comprises using a diode (transformer circuit 1710 can pass through a diode).
Regarding claim 4, McDougle discloses providing power comprises providing power over a power distribution line (power connection 324).
Regarding claim 5, McDougle discloses providing power comprises providing an unbalanced power signal relative to ground (para; 0011, lines 3-5, power factor correction circuit output, a high voltage rail, and a ground rail).
Regarding claim 6, McDougle discloses providing power comprises providing power over a power distribution line (power connection 324).
Regarding claim 7, McDougle disclos a method for conditioning power for provision to a distributed power network (fig. 3), the method comprising: receiving an alternating current (AC) power signal (304) from a power grid (para; 0004); rectifying an output of the transformer to provide a rectified signal (para; 0098, lines 4-7, an output of the transformer circuits 612, 1412, and 1512 can be provided to a voltage to current converter or current regulator, which further smooths the output current); performing a power factor correction (PFC) conversion (308) on the rectified signal; and providing power.
But, McDougle does not discloses isolating a power management circuit (PMC) from the power grid using a parallel input with a transformer;
However, YANG discloses isolating a power management circuit (PMC) (fig. 2, 40) from the power grid using a parallel input with a transformer (20);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify McDougle by adding power management circuit as part of its configuration as taught by YANG, in order to adjust the operating state of transformer so as to enable the constant voltage output winding to output a constant voltage.
Regarding claim 8, McDougle discloses providing power comprises providing a balanced power signal (para; 0014, lines 14-18, controller can
include a tangible computer readable storage medium, encoded with processor readable instructions to perform a method for adjusting power at the regulated voltage output by controlling the switch).
Regarding claim 9, McDougle discloses providing the power signal comprises using paired resistors (para; 0096, lines 10-12, transformer circuit 1610 is also coupled to ground via a switch 1608 and one or more resistive elements R2).
Regarding claim 10, McDougle discloses rectifying the output of the transformer comprises using a diode (transformer circuit 1710 can pass through a diode).
Regarding claim 11, McDougle discloses providing power comprises providing power over a power distribution line (power connection 324).
Regarding claim 12, McDougle discloses providing power comprises providing power to a local load (para; 0092, lines 8-10 controller 1356 can then instruct the PFC circuit 1316 to provide a regulated current, ILED).
Regarding claim 13, McDougle discloses providing power comprises providing an unbalanced power signal relative to ground (para; 0011, lines 3-5, power factor correction circuit output, a high voltage rail, a ground rail) over a power distribution line (fig. 3).
Regarding claim 14, McDougle discloses a method for conditioning power for provision to a distributed power network (fig. 3), the method comprising: receiving an alternating current (AC) power signal (304) from a power grid (para; 0004); isolating a power management circuit (PMC) from the power grid with a transformer; rectifying an output of the transformer to provide a rectified signal (para; 0098, lines 4-7, an output of the transformer circuits 612, 1412, and1512 can be provided to a voltage to current converter or current regulator, which further smooths the output current); performing a power factor correction (PFC) conversion (308) on the rectified signal; and providing power, wherein providing power comprises providing a balanced power signal (para; 0014, lines 14-18, controller can include a tangible computer readable storage medium, encoded with processor readable instructions to perform a method for adjusting power at the regulated voltage output by controlling the switch).
Regarding claim 15, McDougle discloses the claimed invention except for “the AC power signal comprises receiving a 50, 60, or 400 hertz (Hz) AC power signal from the power grid”.
One of ordinary skill in the art prior to the effective filing date would recognize that the particular 50, 60, or 400 hertz (Hz) AC power signal used would depend on the desired AC signal of the particular system/components used.
Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify McDougle to include the AC power signal comprises receiving a 50, 60, or 400 hertz (Hz) AC power signal from the power grid, in order to make the system compatible with the frequency of AC power being delivered by the grid at the location in use.
Regarding claim 16, McDougle discloses isolating the PMC comprises using a parallel input with the transformer; rectifying the output of the transformer comprises using a diode (transformer circuit 1710 can pass through a diode); and providing the balanced power signal comprises using paired resistors (para; 0096, lines 10-12, transformer circuit 1610 is also coupled to ground via a switch 1608 and one or more resistive elements R2).
Regarding claim 17, McDougle discloses a method for conditioning power for provision to a distributed power network (fig. 3), the method comprising: receiving an alternating current (AC) power signal (304) from a power grid ((para; 0004); with a transformer (transformer circuit 1512); rectifying an output of the transformer to provide a rectified signal (para; 0098, lines 4-7, an output of the transformer circuits 612, 1412, and1512 can be provided to a voltage to current converter or current regulator, which further smooths the output current); performing a power factor correction (PFC) conversion (308) on the rectified signal; and providing power, wherein providing power comprises providing power to a local load (para; 0092, lines 8-10 controller 1356 can then instruct the PFC circuit 1316 to provide a regulated current, ILED).
But, McDougle does not discloses isolating a power management circuit (PMC) from the power grid
However, YANG discloses isolating a power management circuit (PMC) (fig. 2, 40) from the power grid
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify McDougle by adding power management circuit as part of its configuration as taught by YANG, in order to adjust the operating state of transformer so as to enable the constant voltage output winding to output a constant voltage.
Regarding claim 18, McDougle discloses the claimed invention except for “the AC power signal comprises receiving a 50, 60, or 400 hertz (Hz) AC power signal from the power grid”.
One of ordinary skill in the art prior to the effective filing date would recognize that the particular 50, 60, or 400 hertz (Hz) AC power signal used would depend on the desired AC signal of the particular system/components used.
Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify McDougle to include the AC power signal comprises receiving a 50, 60, or 400 hertz (Hz) AC power signal from the power grid, in order to make the system compatible with the frequency of AC power being delivered by the grid at the location in use.

Regarding claim 19, McDougle discloses rectifying the output of the transformer comprises using a diode (transformer circuit 1710 can pass through a diode); and providing power comprises providing a balanced power signal (para; 0014, lines 14-18, controller can include a tangible computer readable storage medium, encoded with processor readable instructions to perform a method for adjusting power at the regulated voltage output by controlling the switch) using paired resistors (para; 0096, lines 10-12, transformer circuit 1610 is also coupled to ground via a switch 1608 and one or more resistive elements R2).
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itoh et al. 5,519,306 - A DC constant voltage circuit comprises a rectifier and a boosting chopper circuit controlled by a general purpose PWM control IC. The general purpose PWM control IC receives a reference voltage Vref which regulates the output voltage by pulse width modulation and produces a voltage having the same waveform and phase as the input current to improve the power factor of the output voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836